COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 FLAVIA OCHOA,                                   §
                                                                 No. 08-08-00170-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                              346th Judicial District Court
                                                 §
 BRUCE FOODS CORPORATION AND                                   of El Paso County, Texas
 TEODORE DELGADO,                                §
                                                                   (TC#2006-5621)
                   Appellees.                    §


                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a). The parties represent to the Court that they have settled all of the claims

and causes of action pending in the lawsuit below and have agreed to dismiss the appeal. The

parties have complied with the requirements of Rule 42.1(a)(2).

       We have considered the cause on the motion and conclude that the motion should be

granted. We therefore dismiss the appeal. As the motion does not indicate the parties have

agreed otherwise, costs will be taxed against Appellant. See TEX .R.APP .P. 42.1(d).


August 14, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.